Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This is a response to the Application filed on 9/10/2020.
Claim 1-24 are pending.
This application is in condition for allowance except for the following formal matters: 

Claim Objections
In claim 1, the phrase "or the like" must be deleted because "or the like" is not a clear definition of the invention. Furthermore, "or the like" include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In claim 1, line 3, “fast charging system comprising” should be changed to - - fast charging system comprising: - -
(Colon (:) should be added after the word “comprising” to separate preamble and body of the claim)
Allowable Subject Matter
	Claim 1 and dependent claims 2-24 would be allowable if the claim objections set forth in this office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 and dependent claims 2-24 would be allowable because the prior art does not teach or suggest a contact unit (24, 54, 73) for a fast charging system for electrically driven vehicles, in particular electric busses, in the manner recited in the claims, wherein the fast charging system including, among other limitations, the following combination of elements in independent claim 1:
 A charging contact device and a contact device having a contact unit carrier, the contact unit carrier having the contact unit, a charging contact of the charging contact device being electrically connectable to the contact unit to form a contact pair, the contact device or the charging contact device comprising a positioning device, the contact unit carrier being positionable relative to the charging contact device by means of the positioning device in such a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization handling this application is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/PAUL DINH/            Primary Examiner, Art Unit 2851